473 F.2d 1390
UNITED STATES of America, Plaintiff-Appellee,v.Elbert WADE, aka Elbert Lloyd Wade and George Carroll,Defendants-Appellants.
No. 72-2987 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
March 19, 1973.

J. W. Dinsmore, Birmingham, Ala.  (Court Appointed), for defendants-appellants.
Wayman G. Sherrer, U. S. Atty., John S. Salter, Asst. U. S. Atty., Birmingham, Ala., for plaintiff-appellee.
Before BELL, GODBOLD and INGRAHAM, Circuit Judges.
PER CURIAM:


1
Appellants were convicted of violating 18 U.S.C.A. Sec. 876 by mailing a threatening communication for the purposes of extortion.  We have examined the assignments of error contained in the brief filed by counsel for appellants; the additional assignments of error contained in a supplemental brief filed pro se by appellants; as well as the allegations contained in other documents and communications filed by appellants separately with the court.  There is no merit in the contentions of error, whether viewed separately or en masse.


2
The judgments of conviction are affirmed.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409